DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-18 in the reply filed on 2021/02/08 is acknowledged.  The traversal is on the ground(s) that “examination and search of all the claims in an application can be made without serious burden, restriction should not be required, even though they are drawn to independent or distinct inventions, including species.”.  This is not found persuasive because according to restriction requirement (by examiner T.C. Cleveland) the groups do indeed belong to different classification, namely C11D 3/38609, and A61L 2/23 which require a different steps search queries such as in claims 19, 21-23. The applicant has not specifically challenged any of these findings.  The argument is not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.  Thus the elected claims 1-18 are subject to examination

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in 
public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tjelta et al. (US 2010/0298193 A1).
Regarding claims 1- 5 and 7,  Tjelta teaches a solid detergent comprising a solidification matrix (abstract, 12, 18, 21), an alkalinity source such as sodium carbonate in the amount at least 15 w% and less than about 75 w%; [8, 13, 20-21], carboxylic acids such as adipic acid (two carboxyl group), ethylene diamine tetra acetic acid (with four carboxyl group) in the amount of 3-50 w%; [16, 31, 34, claim 10], enzymes; [49], nonionic surfactants such as alkyl polyglucoside, alkoxylated dimethylamine, ethylene oxide propylene oxide (EO/PO) block copolymers such as Pluronic (as disclosed by applicant identically in PgPub: 75, 81), and amphoteric surfactant such as betaine in the amount of 0.05-20 w%; [25, 27, 29]. Composition is made by extrusion, or in block, cast or pressed; [69, 75], and the pH upon dilution is in the range of 8-10; [22].
Regarding claim 1, Tjelta does not teach the instantly claimed solubility limitation/condition.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a combination of specific ingredients (alkalinity source, carboxylic acids, surfactants, enzyme) or process step and that it is rendered obvious by the applied art. Therefore, the claimed effects and physical properties, i.e. solubility between 0.1 to 1500 g/L at 20 ºC, would inherently be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claims 6, and 8-10, Tjelta teaches the enzymes such as protease, alpha amylase in the amount of 1-15 w%; [49], corrosion inhibitor, fragrance and dye; [50, 55].  Composition is pressed into tablets; [75-76], and it is a low foaming one (contains defoamer used in automatic dishwashers); [30, 45, 92], and removes all kind of soil stains including proteins (i.e. blood stains) and meets the claimed temperature (laundry machines and dishwashers; 13, 92); [12, 49]. 

Claims 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tjelta et al. (US 2010/0298193 A1).
Regarding claims 11-14 and 17,  Tjelta teaches a solid detergent comprising a solidification matrix (abstract, 12, 18, 21), an alkalinity source such as sodium carbonate in the amount at least 15 w% and less than about 75 w%; [8, 13, 20-21], carboxylic acids such as adipic acid (two carboxyl group), ethylene diamine tetra acetic acid (with four carboxyl group); [16, 31, 34, claim 10], enzymes such as protease, alpha amylase in the amount of 1-15 w%; [49], nonionic surfactants such as alkyl polyglucoside, alkoxylated dimethyl- amine, ethylene oxide propylene oxide (EO/PO) block copolymers such as Pluronic (as disclosed by applicant identically in PgPub: 75, 81), and amphoteric surfactant such as betaine in the amount of 0.05-20 w%; [25, 27, 29]. 
Regarding claim 11, Tjelta does not teach the instantly claimed solubility limitation/condition.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a combination of specific ingredients (alkalinity source, carboxylic acids, surfactants, enzyme) or process step and that it is rendered obvious by the applied art. Therefore, the claimed effects and physical properties, i.e. solubility between 0.1 to 1500 g/L at 20 ºC, would inherently be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claims 15, Tjelta teaches corrosion inhibitors, defoamers, dyes, enzyme, fragrance, dye, phosphonates, corrosion inhibitor, fragrance and dye; [32, 49, 50, 55].
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tjelta et al. (US 2010/0298193 A1) as applied to claims 11 and 16 above.
Regarding claim 16,  Tjelta teaches preservative such as alkanol amine and quaternary ammonium chloride (as in PgPub: 128); [27], and water conditioners such ATMP and DTPMP (as disclosed by PgPub: 138); [33].  Tjelta does not teach these two ingredients being under the same category of the composition’s ingredients.  However, at the time of, before the effective filling date, of invention their chemical properties as preservative and water conditioning agents, in the claimed amounts would, identically, have been present which renders the claim obvious.
Regarding claim 18,  Tjelta teaches the composition as a low foaming one (contains defoamer used in automatic dishwashers); [30, 45, 92], and removes all kind of soil stains including proteins (i.e. blood stains) and meets the claimed temperature (laundry machines and dishwashers; 13, 92); [12, 49].  Furthermore, it teaches if necessary, in case of need for less alkaline condition, the composition may have less of this component so that the pH would be lower than 8; [22]. At the time before the effective filling date of invention, it would have been obvious to lower the pH (i.e. 6.5-8) as taught by Tjelta above.  


                                         Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2021/03/22